DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-12, 15-18, 21-26, 29 and 30 of copending Application No. 16469646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims include all of the limitations of the instant application claims, respectively.  The copending claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”)..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fingerprint information setting unit”, “operation instruction receiving unit”, “sensing units” in claims 15-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 9, 12, 15, 16, 19, 23 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2019/0354661).
	In regard to claims 1 and 15, Lu et al. teach a method for synchronously starting an application based on fingerprint recognition applied to a device for synchronously starting the application based on fingerprint recognition; wherein the device including a display unit and sensing units (fig. 12), the display 
	In regard to claim 15, the units of Lu et al. are equivalent of those of the claimed invention. The claimed invention teaches algorithms stored on software which is taught by Lu et al. in paragraph 173).
	In regard to claims 2 and 16, Lu et al. teach wherein the step of presetting the correspondence between the application icon and the fingerprint information includes: receiving a setting instruction of the user and displaying the fingerprint recognition region (paragraph 48); acquiring and saving the fingerprint information of the user on the fingerprint recognition region (paragraph 49); displaying an application list, receiving a selecting instruction of the user for the application icon, and establishing and saving the correspondence between the selected application icon and the acquired fingerprint information (fig. 1 and paragraph 50).
	In regard to claims 4 and 18, Lu et al. teach wherein the step of receiving the operating instruction of the user for the application icon in the fingerprint recognition region includes: receiving a clicking instruction of the user for the application icon and triggering a starting instruction for the application (fig. 2).
	In regard to claims 5 and 19, Lu et al. teach sending prompt information when the preset fingerprint information matched with the acquired fingerprint information is not recognized (fig. 4 element S49).

	In regard to claims 12 and 26, Lu et al. teach wherein the application includes one or more of images, videos, audios and mobile terminal software (fig. 1 Weibo). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. in view of Okazaki (US 2015/0213321). 
In regard to claims 3 and 17, Lu et al. teach all the elements of claim 3 except wherein the device includes a storage unit, and the step of acquiring and saving the fingerprint information of the user on the fingerprint recognition region includes: judging whether the fingerprint information in a user setting process is stored in the storage unit; when a judgment result is yes, prompting the user that the fingerprint information is entered; and when the judgment result is no, saving the fingerprint information to the storage unit.
Okazaki teaches wherein the device includes a storage unit, and the step of acquiring and saving the fingerprint information of the user on the fingerprint recognition region includes: judging whether the fingerprint information in a user setting process is stored in the storage unit; when a judgment result is yes, prompting the user that the fingerprint information is entered (fig. 25); and when the judgment result is no, saving the fingerprint information to the storage unit (fig. 17).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lu et al. with the prompt of Okazaki. The rationale is as follows: At the time of invention it .
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. in view of Lee et al. (US 2019/0318073).
	In regard to claims 6 and 20, Lu et al. teach all the elements of claim 6 except wherein the prompt information includes one or more of voice prompt information, image prompt information, light prompt information and video prompt information (fig. 4 element S49 teach a prompt but not specifically what kind of prompt).	
	Lee et al. teach wherein the prompt information includes one or more of voice prompt information, image prompt information, light prompt information and video prompt information (paragraph 142).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lu et al. with the display prompt of Lee et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Lu et al. with the display prompt of Lee et al. because a display prompt is a well-known and established way of notifying the user of an unsuccessful authentication.
Claims 7, 8, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. in view of Cleron et al. (US 8266550).
In regard to claims 7 and 21, Lu et al. teach all the elements of claim 7 except wherein the method includes: starting an application icon sorting function to sort the application icon when a time of acquiring the fingerprint information of the user on the fingerprint recognition region exceeds a preset time threshold.
Cleron et al. teach wherein the method includes: starting an application icon sorting function to sort the application icon when a time of acquiring the finger print information of the user on the recognition region exceeds a preset time threshold (column 10 60-65).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.

	In regard to claims 8 and 22, Cleron et al. teach receiving a coordinate movement instruction of the user for the application icon, and moving the application icon from a current position to a target position (fig. 2A).
Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. in view of Smith et al. (US 2017/0161543).
In regard to claims 10 and 24, Lu et al. teach all the elements of claim 10 except wherein when the display unit is the LCD screen, a backlight unit further arranged below the sensing units and the sensing units arranged between the backlight unit and the LCD screen.
Smith et al. teach wherein when the display unit is the LCD screen, a backlight unit further arranged below the sensing units (element 340 below element 320) and the sensing units arranged between the backlight unit and the LCD screen (fig. 3A, element 320 arranged between element 314 (LCD) and 340).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lu et al. with the display of Smith et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Lu et al. with the display of Smith et al. because the display of Smith et al. would work equally well in the apparatus of Lu et al. as it does separeatly and would provide predictable results.
Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. in view of Carver et al. (US 9245167).
In regard to claims 11 and 25, Lu et al. teach all the elements of claim 11 except wherein each sensing unit includes a TFT (Thin Film Transistor) image sensing array film.

The two are analogous art because they both deal with the same field of invention of fingerprint detection.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lu et al. with the image sensor of Carver et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Lu et al. with the image sensor of Carver et al. because a TFT image sensor is a well-known and established way of detecting fingerprints.
Claims 13, 14, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. in view of Lee et al. (US 2018/0224999).
In regard to claims 13 and 27, Lu et al. teach all the elements of claim 13 except wherein the fingerprint recognition region includes a plurality of fingerprint recognition sub-regions, and one sensing unit is correspondingly arranged below each of the fingerprint recognition sub-regions.
Lee et al. teach wherein the fingerprint recognition region includes a plurality of fingerprint recognition sub-regions, and one sensing unit is correspondingly arranged below each of the fingerprint recognition sub-regions (fig. 12). 
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lu et al. with the sensor regions of Lee et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Lu et al. with the sensor regions of Lee et al. because activating only certain regions will conserve computer resources.
	In regard to claims 14 and 28, Lee et al. teach wherein the device includes a sensing unit control circuit, and the method further includes: receiving a starting instruction of the user for the fingerprint recognition sub-regions; turning on the sensing units below the fingerprint recognition sub-regions by the sensing unit control circuit (fig. 18A element 1805); receiving a turn-off instruction of the user for the fingerprint recognition sub-regions; and turning off the sensing units below the fingerprint recognition sub-regions by the sensing unit control circuit (element 1805, only certain sensors are activated).
s 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. in view of Jiang (US 2017/0109011).
In regard to claims 29 and 30, Lu et al. teach contacts on the application icon (fig. 2 element S22) but does not teach setting the correspondence between the number of contacts and a touch command; receiving the clicking instruction and triggering the starting instruction for the application when detecting that the number of contacts meets requirements.
Jiang teaches setting the correspondence between the number of contacts and a touch command; receiving the clicking instruction and triggering the starting instruction for the application when detecting that the number of contacts meets requirements (paragraph 74, multiple fingers used to open setting application).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lu et al. with the multi-touch application opening of Jiang. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Lu et al. with the multi-touch application opening of Jiang because using a multi-touch operation as taught in Jiang  in the apparatus of Lu et al. would work equally as well and would provide predictable results.
Response to Arguments
Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive. Applicant argues on page 10 that Lu et al. fail to teach a fingerprint recognition region as recited in claim 1. Lu et al. teach the fingerprint sensor is integrated into the touchscreen. This means the entire screen of Lu et al. is the fingerprint recognition region. The claims require the fingerprint recognition region has an application icon which is clearly taught by element S22. The claims do not require any separate region from the display region.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.